Citation Nr: 0843911	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-07 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Office in 
Atlanta, Georgia




THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) healthcare system.





ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 determination in which 
the VA Health Eligibility Center, in Atlanta, Georgia, denied 
the veteran's request to enroll in VA's healthcare system.  
Since then, the claim has been handled through the Harry S 
Truman Memorial Veteran's Hospital (VAMC), located in 
Columbia, Missouri.  The veteran filed a notice of 
disagreement (NOD) and the VAMC issued the statement of the 
case (SOC).

The appeal is REMANDED to the Harry S Truman Memorial 
Veteran's Hospital, in Columbia, Missouri.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, the VAMC issued a SOC in response to the 
veteran's NOD.  Said SOC was issued in May 2006.  In the 
Pertinent Laws/Regulations section of the SOC, the following 
was listed:

Title 38, U.S.C., Sections 1705 and 1706; 
and Title 38 CFR 17.36(b)(8)(iii) and 
(iv), 17.36(c) and specifically 
17.36(c)(2).  

Although the VAMC provided the citations to the laws and 
regulations used in making a determination on the veteran's 
claim, the actual verbiage/wording of the laws and 
regulations were not given.  The SOC must be complete enough 
to allow an appellant to present written and/or oral argument 
before the Board, and must contain, among other things, a 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect a determination.  38 C.F.R. § 19.29 
(2008).

Under the above circumstances, the Board is of the opinion 
that to proceed with a decision at this time would be 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this regard, VA has not provided him 
with notice of the applicable laws and regulations regarding 
what is needed to substantiate his claim.  As the Board 
cannot rectify this procedural deficiency on its own, this 
matter must be remanded for further development.

Accordingly, this case is REMANDED for the following actions:

The VAMC must provide the appellant with 
a supplemental statement of the case 
which includes a recitation of all 
appropriate laws and regulations 
pertaining to the issue currently on 
appeal as well as a discussion of how 
such laws and regulations affect the 
determination.  Subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




